

	

		II

		109th CONGRESS

		1st Session

		S. 1695

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 13, 2005

			Mr. Harkin (for himself

			 and Mr. Leahy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide the Secretary of Agriculture

		  with additional authority and funding to provide emergency relief, in

		  coordination with the Secretary of Homeland Security, to victims of Hurricane

		  Katrina and related conditions.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Food Assistance

			 Relief Act of 2005.

		2.Definition of

			 SecretaryIn this Act, the

			 term Secretary means the Secretary of Agriculture.

		3.Food Stamp Program

			 disaster authority

			(a)In

			 generalSection 5(h) of the

			 Food Stamp Act of 1977 (7 U.S.C. 2014(h)) is amended by adding at the end the

			 following:

				

					(4)Response to Hurricane

				Katrina

						(A)DefinitionsIn this paragraph:

							(i)Affected area

								(I)In

				generalThe term

				affected area means an area of a State that the Secretary

				determines was affected by Hurricane Katrina or a related condition.

								(II)InclusionThe term affected area

				includes any area that, as a result of Hurricane Katrina or a related

				condition, was covered by—

									(aa)a

				natural disaster declaration under section 321(a) of the

				Consolidated Farm and Rural Development

				Act (7 U.S.C. 1961(a)); or

									(bb)a

				major disaster or emergency designation under the Robert T. Stafford Disaster

				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).

									(ii)Affected household

								(I)In

				generalThe term

				affected household means a household—

									(aa)in an affected area;

									(bb)in which a member worked immediately prior

				to August 29, 2005, in an affected area;

									(cc)that was displaced as a result of Hurricane

				Katrina or a related condition to other areas of the same or another State;

				or

									(dd)that the Secretary determines should

				receive relief under this paragraph as a result of Hurricane Katrina or a

				related condition.

									(II)InclusionThe term affected household

				includes a household containing 1 or more individuals that were displaced as a

				result of Hurricane Katrina or a related condition, as determined by the

				Secretary.

								(iii)Disaster recovery

				period

								(I)In

				generalThe term

				disaster recovery period means the period of 180 days beginning on

				the date of enactment of this paragraph.

								(II)ExtensionThe disaster recovery period shall be

				extended for another 180 days unless the President determines that the

				extension is not necessary to fully meet the needs of affected

				households.

								(B)Disaster recovery

				periodDuring the disaster

				recovery period—

							(i)clauses (iv) and (v) of subsection

				(g)(2)(B), subsections (d) and (o) of section 6, and section 8(c)(1) shall not

				apply to affected households;

							(ii)the application of an affected household

				shall be processed under the procedures established under section

				11(e)(9);

							(iii)the State agency shall increase the value

				to the affected household of the thrifty food plan determined under section

				3(o) by 10 percent when calculating the value of the allotment for an affected

				household under section 8(a);

							(iv)the Secretary shall pay each State agency

				an amount equal to 100 percent of administrative costs allowable under section

				16(a) related to serving affected households in lieu of the payments section

				16(a) would otherwise require for those costs;

							(v)an affected household shall be considered

				to meet the requirements of subsection (c)(2) if the income of the affected

				household, as calculated under subsection (c)(2), does not exceed the level

				permitted under subsection (c)(1) by more than 50 percent;

							(vi)any resource to which the household lost

				access because of Hurricane Katrina or a related condition shall not be

				considered a financial resource under subsection (g) at any time during which

				this subsection applies;

							(vii)any funds designated for rebuilding or

				relocation (including payments from Federal, State, or local governments,

				charitable organizations, employers, or insurance companies) shall be excluded

				from consideration under subsection (g) in determining the eligibility of an

				affected household;

							(viii)an affected household may not be considered

				to customarily purchase food and prepare meals together with other individuals

				if the affected household did not customarily purchase food and prepare meals

				for home consumption with those individuals immediately prior to August 29,

				2005; and

							(ix)for purposes of determining the eligibility

				of an affected household, any immigrant lawfully present in the United States

				shall be treated in the same manner as a refugee eligible under section

				402(a)(2)(A)(i) of the Personal Responsibility and Work Opportunity

				Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(A)(i)).

							(C)Duplicate participation

							(i)In generalThe Secretary shall take such actions as

				are prudent and reasonable under the circumstances to identify affected

				households that are participating in more than 1 State and to terminate the

				duplicate participation of those households.

							(ii)No action takenExcept in the case of deliberate

				falsehoods, no action may be taken against any affected household relating to

				any duplicate participation during the disaster recovery period that takes

				place prior to termination under clause (i).

							(D)Claims relating to

				benefitsExcept in the case

				of intentional program violations as determined under section 6(b), no claim

				may be established under section 13(b) relating to benefits issued under this

				subsection.

						(E)Payment error rateFor purposes of determining the payment

				error rate of a State agency under section 16(c), the Secretary shall disregard

				any errors resulting from the application of this paragraph to an affected

				household during the disaster recovery period.

						(F)Effect of more generous disaster

				plansThis paragraph shall

				not supersede any provision of a plan approved under paragraph (1) that—

							(i)provides more complete or expeditious

				relief to affected households; or

							(ii)provides assistance to more

				individuals.

							.

			(b)Program

			 information activities

				(1)In

			 generalFrom funds otherwise

			 appropriated for the food stamp program established under the

			 Food Stamp Act of 1977

			 (7 U.S.C.

			 2011 et seq.), the Secretary may use not more than $5,000,000

			 for the period of fiscal year 2005 through 2006 to enter into contracts with

			 nonprofit organizations to support household and community efforts to address

			 the food assistance and related needs resulting from Hurricane Katrina or a

			 related condition.

				(2)Expediting

			 provisionsNotwithstanding

			 any other provision of law, the Secretary shall not be required—

					(A)to provide public notice of the

			 availability of funds described in paragraph (1); or

					(B)to accept competitive bids for contracts

			 under this subsection.

					4.Emergency Food

			 Assistance Program and Section 32 Assistance

			(a)Definition of

			 eligible recipientIn this

			 section, the term eligible recipient means an individual or

			 household that, as determined by the Secretary in consultation with the

			 Secretary of Homeland Security—

				(1)is a victim of Hurricane Katrina or a

			 related condition;

				(2)has been displaced by Hurricane Katrina or

			 a related condition; or

				(3)is temporarily housing 1 or more

			 individuals displaced by Hurricane Katrina or a related condition.

				(b)Assistance

				(1)In

			 generalNotwithstanding any

			 other provision of law, in addition to funds otherwise made available for

			 fiscal year 2005 or 2006 to carry out the emergency food assistance program

			 established under the Emergency Food

			 Assistance Act of 1983 (7 U.S.C. 7501 et

			 seq.), out of any funds in the Treasury not otherwise appropriated, the

			 Secretary of the Treasury shall transfer to the Secretary of Agriculture

			 $200,000,000 to remain available until expended to provide a variety of food to

			 eligible recipient agencies for providing food assistance to eligible

			 recipients, including—

					(A)special supplemental foods for pregnant

			 women and infants or for other individuals with special needs;

					(B)infant formula;

					(C)bottled water; and

					(D)fruit juices.

					(2)Use of

			 fundsFunds made available

			 under paragraph (1) may be used to provide commodities in accordance

			 with—

					(A)section 27 of the Food Stamp Act of 1977 (7

			 U.S.C. 2036);

					(B)section 203A of the

			 Emergency Food Assistance Act of 1983 (7

			 U.S.C. 7504); and

					(C)section 204 of the Emergency Food

			 Assistance Act of 1983 (7 U.S.C. 7508).

					(3)Receipt and

			 acceptanceThe Secretary

			 shall be entitled to receive, shall accept, and shall use to carry out this

			 section the funds transferred under paragraph (1), without further

			 appropriation. 

				(c)Section 32

			 fundingIn addition to funds

			 otherwise made available under section 32 of the Act of August 24, 1935

			 (7 U.S.C.

			 612c), the Secretary shall use not less than $200,000,000 of

			 funds made available under that section to provide food assistance to eligible

			 recipients, including food described in subparagraphs (A) through (D) of

			 subsection (b)(1).

			5.Child nutrition

			 programs

			(a)Definition of

			 disaster recovery period

				(1)In

			 generalIn this section, the

			 term disaster recovery period means the period of 180 days

			 beginning on the date of enactment of this Act.

				(2)ExtensionThe disaster recovery period shall be

			 extended for another 180 days unless the President determines that the

			 extension is not necessary to fully meet the needs of affected

			 households.

				(b)Child nutrition

			 programs disaster authorityAfter consultation with the official

			 empowered to exercise the authority provided for by sections 402 and 502 of the

			 Robert. T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170a, 5192), the Secretary may modify the conditions for assistance for

			 programs authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et

			 seq.) and the Child Nutrition Act of

			 1966 (42

			 U.S.C. 1771 et seq.) during the disaster recovery period for

			 households that are victims of a disaster or in areas affected by the disaster

			 if the households are in need of temporary food assistance.

			6.WIC Funding

			(a)In

			 generalOut of any funds in

			 the Treasury not otherwise appropriated, in addition to other funds otherwise

			 made available to the Secretary for fiscal year 2005 or 2006 to carry out the

			 special supplemental nutrition program for women, infants, and children

			 established by section

			 17 of the Child Nutrition Act

			 of 1966 (42 U.S.C. 1786), the Secretary of

			 the Treasury shall transfer to the Secretary of Agriculture to carry out that

			 program $200,000,000, to remain available until September 30, 2007.

			(b)Receipt and

			 acceptanceThe Secretary

			 shall be entitled to receive, shall accept, and shall use to carry out this

			 section the funds transferred under subsection (a), without further

			 appropriation. 

			(c)Emergency

			 designationThe amounts made

			 available by the transfer of funds in or pursuant to subsection (a) are

			 designated as an emergency requirement pursuant to section 402 of H. Con. Res.

			 95 (109th Congress).

			(d)Allocation of

			 fundsNotwithstanding section

			 17(i) of the Child Nutrition Act of

			 1966 (42

			 U.S.C. 1786(i)), the Secretary may allocate funds made

			 available under subsection (a) as the Secretary determines to be necessary to

			 provide assistance to women, infants, and children who, as determined by the

			 Secretary in consultation with the Secretary of Homeland Security—

				(1)are victims of Hurricane Katrina or a

			 related condition; or

				(2)have been displaced by Hurricane Katrina or

			 a related condition.

				7.Commodity Supplemental

			 Food Program Funding

			(a)In

			 generalOut of any funds in

			 the Treasury not otherwise appropriated, in addition to other funds otherwise

			 made available to the Secretary for fiscal year 2005 or 2006 to carry out the

			 commodity supplemental food program established under section 5 of the

			 Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note;

			 Public Law

			 93–86), the Secretary of the Treasury shall transfer to the

			 Secretary of Agriculture $20,000,000 to carry out that program.

			(b)Receipt and

			 acceptanceThe Secretary

			 shall be entitled to receive, shall accept, and shall use to carry out this

			 section the funds transferred under subsection (a), without further

			 appropriation. 

			(c)Emergency

			 designationThe amounts made

			 available by the transfer of funds in or pursuant to subsection (a) are

			 designated as an emergency requirement pursuant to section 402 of H. Con. Res.

			 95 (109th Congress).

			(d)Allocation of

			 fundsThe Secretary shall use

			 funds made available under subsection (a) as the Secretary determines to be

			 necessary to provide assistance to individuals who, as determined by the

			 Secretary in consultation with the Secretary of Homeland Security—

				(1)are victims of Hurricane Katrina or a

			 related condition; or

				(2)have been displaced by Hurricane Katrina or

			 a related condition.

				8.ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary, in consultation with the Secretary of

			 Homeland Security, shall submit to the Committee on Agriculture of the House of

			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of

			 the Senate a report that—

			(1)describes whether additional funding or

			 authority is needed to continue to address the food needs of eligible

			 recipients; and

			(2)includes any determination by the President

			 under section 5(h)(4)(A)(iii)(II) of the Food Stamp Act of 1977 (as added by

			 section 3(a)) that an extension of the disaster recovery period is not

			 necessary to fully meet the needs of affected households.

			9.Regulations

			(a)In

			 generalThe Secretary may

			 promulgate such regulations as are necessary to implement this Act.

			(b)ProcedureThe promulgation of the regulations and

			 administration of this Act shall be made without regard to—

				(1)the notice and comment provisions of

			 section 553 of title 5, United States Code;

				(2)the Statement of Policy of the Secretary of

			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices

			 of proposed rulemaking and public participation in rulemaking; and

				(3)chapter 35 of title 44, United States Code

			 (commonly known as the Paperwork Reduction Act).

				(c)Congressional

			 review of agency rulemakingIn carrying out this section, the Secretary

			 shall use the authority provided under section 808 of title 5, United States

			 Code.

			

